DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bublitz (US 2017/0224208) (of record).
Regarding Claim 21, Bublitz discloses a method of imaging a retina of a user (Fig. 1, OCT 1, Paragraph 0031, lines 1-2), the method comprising controlling, by a control unit (Fig. 1, control device C, Paragraph 0042, lines 1-2), a reference arm length 
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 2, Bublitz (US 2017/0224208) (of record) discloses a method of imaging a retina of a user (Fig. 1, OCT 1, Paragraph 0031, lines 1-2), the method comprising:
controlling, by a control unit (Fig. 1, control device C, Paragraph 0042, lines 1-2), a reference arm length adjustment module of an OCT imaging device (Fig. 1, reference arm 8 has a path length adjustment device 21, Paragraph 0038, lines 4-6) during an initial imaging of the retina of the user to vary a reference arm length of the OCT imaging device within a reference arm length adjustment range (Paragraph 0038, the path length adjusting device sufficiently to match the position of the retina) to identify an 
determining, by the control unit, a user specific range of reference arm lengths, based on the initial imaging reference arm length (Paragraph 0038, the path length adjusting device sufficiently to match the position of the retina); and
controlling the reference arm length adjustment module, by the control unit (Fig. 1, control device C, Paragraph 0042, lines 1-2), during an imaging of the retina of the user subsequent to the initial imaging of the retina (Fig. 1, control device C, Paragraph 0042, lines 1-3, initial image consists of the wavelength tuning signal and the measurement signals) of the user to vary the reference arm length to search within the user specific range of reference arm lengths to identify a subsequent imaging reference arm length (Paragraph 0038, the path length adjusting device sufficiently to match the position of the retina) for which the OCT image detector produces an OCT signal corresponding to the retina of the user.
Bublitz does not specifically disclose determining, by the control unit, a user specific range of reference arm lengths, based on the initial imaging reference arm length, that covers a smaller range of reference arm lengths than the reference arm length adjustment range.
Additionally, neither Rathjen (US 2010/0014051), de Boer et al. (US 8,054,468), de Boer et al. (US 2008/0094613), Kowal et al. (US 10,258,229), Kowal et al. (US 2017/0071466), Tearney et al. (US 11,118,894), Tearney et al. (US 2021/0025690), .
	Claims 2-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 2:  The prior art of record does not disclose or suggest a method comprising “determining, by the control unit, a user specific range of reference arm lengths, based on the initial imaging reference arm length, that covers a smaller range of reference arm lengths than the reference arm length adjustment range”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 3-20 are allowable due to pendency on independent claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872